Citation Nr: 1317869	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  06-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an increased rating for a right knee disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to August 1995.  This appeal comes before the Board of Veterans' Appeals (Board) from July 2003 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

In a July 2009 decision, the Board granted entitlement to service connection for left wrist fracture as secondary to the service-connected right knee disorder.  Similarly, in an April 2013 rating decision, the RO granted entitlement to service connection for left knee patellofemoral syndrome, and assigned a noncompensable evaluation, effective March 21, 2003.  Therefore, these issues are no longer before the Board, as the as the Veteran has been granted full benefits sought on appeal.  

An October 2012 statement from the Veteran raises the issue of entitlement to service connection for a left ankle disorder, as secondary to the service-connected right knee disorder.  Likewise, an April 2013 written brief presentation from the Veteran's representative raises the issue of entitlement to service connection for a stomach disorder due to prescribed medications, as secondary to service-connected disabilities.  As such, the Board refers the issues of entitlement to service connection for a left ankle disorder, as secondary to the service-connected right knee disorder, and a stomach disorder due to prescribed medications, as secondary to service-connected disabilities to the RO for appropriate disposition.  

In April 2008, July 2009, September 2011, and October 2012, the Board remanded the case for additional development.  Further development, however, is necessary regarding the issues noted on the title page.  Accordingly, the appeal is remanded to the RO.  


REMAND

In March 2012, the Veteran appeared before the Board to present testimony in his case.  Due to a mechanical failure, the Veteran's hearing was not recorded.  Accordingly, in a letter dated June 20, 2012, the Board informed the Veteran that his March 2012 hearing was not recorded, and asked if he wished to have another hearing.  In response to the Board's letter, the RO received notification on October 26, 2012, that the Veteran requested a hearing before the Board via videoconference.  Attached to this document was a letter requesting a hearing before the Board via videoconference that was dated in June 22, 2012, as well as a facsimile communication log of a date of June 25, 2012, showing that one page was sent to a Washington, DC telephone number with a result of "OK."  In this regard, in an October 2012 statement, the Veteran reported that he did respond to the Board's June 2012 letter in a timely fashion as demonstrated by the facsimile communication log.  

The record reflects that the Veteran responded to the Board's June 20, 2012 letter within the appropriate 30 days of the date of such letter.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  See 38 C.F.R. § 20.717 (2012).

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board via videoconferencing according to the initial date of his request for such a hearing.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

